MEMORANDUM **
Sukhdev Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Where, as here, the BIA affirms without opinion, we review the IJ’s decision. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence an adverse credibility finding. See Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003). We deny in part, and dismiss in part, the petition for review.
Significant internal inconsistencies in Singh’s testimony, as well as specific discrepancies between his testimony regarding his arrests and the police reports he submitted, support the IJ’s adverse credibility determination. See id. at 993-95. Accordingly, Singh failed to establish eligibility for asylum and withholding of removal. Id.
We lack jurisdiction to consider Singh’s contention that he is entitled to relief under CAT because Singh failed to exhaust this issue. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.